DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  DE10/20161107417 filed on 6/10/2016. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dijk et al. (US PGPub 2013/0116852).
Regarding claim 1, Dijk teaches a massage system for a bed having a mattress (see fig. 2 and paragraph 51), the massage system comprising a massage controller (Fig. 2, 26) arranged to 
To drive said at least one massage actuator with a test signal for excitation of the mattress (see paragraph 76, haptic actuator patterns are applied to the mattress);
To receive measured values representing a response of the mattress to the excitation with the test signal (see paragraph 76, current/voltage signal from the actuators is stored); and
To determine, on the basis of the measured values and the test signal, a response characteristic represented by an oscillation response of the massage actuator and the mattress (see paragraphs 62-67 describing how the current/voltage signal is used to determined pressure indicating user presence); and
Wherein the massage controller is further adapted to control, in a massage mode of operation, the at least one massage actuator based on an adjustable massage parameter and the oscillation response (see paragraph 76, the actuators are turned on/off based on the determined user position).
Regarding claim 2, Djik further teaches wherein the massage controller is further arranged, in the massage mode of operation, to drive the at least one massage actuator with a drive signal, and to set an amplitude of the drive signal based on the massage parameter and the oscillation response (see paragraph 103, the user can increase the drive signal to increase the strength of actuation by applying more pressure to a certain area which would affect the oscillation response).
Regarding claim 3, Djik further teaches wherein the massage controller is further arranged to determine from the measured values and/or the response characteristic for the massage mode of operation at least one of the following:  DB2/ 35565979.12PCT/EP2017/063532Attorney Docket No.: 122391-5103; - operating parameters for controlling the massage actuator (see paragraph 76, the massage pattern is controlled based on the detected position); - a system response of the massage actuator and the mattress (see paragraphs 62-67, the response to pressure is determined by the controller) ; - a transfer characteristic between the massage actuator and the mattress (see paragraphs 56-60, the dampening effect of the mattress is determined by the model in the controller)
Regarding claim 4, Djik further teaches wherein the test signal causes a variation of at least one of the following characteristics of the massage actuator: rotational speed; a frequency; an applied force (see paragraphs 61-67, these characteristics change inherently in the calibration mode as the system actuates that actuators based on the signal received from where the user is positioned).
Regarding claim 5, Djik further teaches wherein the measured values represent at least one of the following quantities: a force; a power (see paragraphs 65-67, the measured pressure represents force applied; the measured current represents power from the motor).
Regarding claim 6, Djik further teaches at least one sensor (Fig. 2, 28) which is provided for measurement at the massage actuator for providing measured values (see paragraph 51).
Regarding claim 7, Djik further teaches wherein the massage controller is arranged, in the massage mode of operation, to control the at least one massage actuator based on the determined response characteristic such that a predetermined massage characteristic results 
Regarding claim 8, Djik further teaches wherein the massage controller is arranged, in the massage mode of operation, to control the at least one massage actuator based on the determined response characteristic and on user settings such that a predetermined massaged characteristic results, which is predetermined by user settings ((see 104, the determined pressure can be used to identify the user, the user can have predetermined settings that are retrieves to activate a preferred massage).  
Regarding claim 9, Djik further teaches wherein the predetermined massage characteristic is defined by at least one optimization criterion aimed at at least one of the following: massage effect (see paragraph 104, the massage effect is optimized to the identified user).
Regarding claim 10, Djik further teaches wherein the massage parameter is adjustable by a user (see paragraph 103, the user can deliberately apply more pressure to activate an increased haptic effect).
Regarding claim 11, Djik teaches a method of controlling at least one massage actuator acting on a mattress (see fig. 2 and paragraph 51) having a calibration mode of operation and a massage mode of operation (see paragraph 76, first 30 seconds of relaxation session calibrates the massage actuator), the method comprising: - in the calibration mode of operation, driving the at least one massage actuator with a test signal for excitation of the mattress (see paragraph 76, haptic actuator patterns are applied to the mattress); - in the calibration mode of operation, receiving measured values representing a response of the mattress to the excitation 
Regarding claim 12, Djik further teaches wherein, in the massage mode of operation, the at least one massage actuator is driven with a drive signal, and to set an amplitude of the drive signal based on the massage parameter and the oscillation response (see paragraph 103, the user can increase the drive signal to increase the strength of actuation by applying more pressure to a certain area which would affect the oscillation response).
Regarding claim 13, Djik further teaches wherein, in the massage mode of operation,  the at least one massage actuator is actuated based on the determined response characteristic such that a predetermined massage characteristic results (see paragraph 104, the determined pressure can be used to identify the user to retrieve massage settings to activate a preferred massage).  
Regarding claim 14, Djik further teaches wherein, in the massage mode of operation, the at least one massage actuator is actuated based on the determined response characteristic and on user settings such that a predetermined massaged characteristic results, which is determined by user settings ((see 104, the determined pressure can be used to identify the 
Regarding claim 15, Djik further teaches in which the massage parameter is adjustable by a user (see paragraph 103, the user can deliberately apply more pressure to activate an increased haptic effect).
Regarding claim 16, Djik further teaches wherein the massage controller is further arranged to receive the measured values from at least one sensor (see paragraph 51, lines 16-20).
Regarding claim 17, Djik further teaches wherein - the mattress and the at least one massage actuator form an oscillation system (see Fig. 2; see paragraphs 51, the haptic actuator vibrates within the mattress, forming an oscillation system); - the test signal serves to excite the oscillation system (see paragraphs 51, 63, and 76, in the calibration mode, the activation signal excites the system by turning on the actuators); and - the measured values represent a response of the oscillation system to the excitation with the test signal (see paragraphs 63-67, response of the actuators is measured).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (US PGPub 2013/0289451) which discloses a massaging unit with a control system operated based on sensors in the device; Tanizawa et al. (US PGPub 2004/0243030) which dislocses a massage device that selects patterns based on a sensor and preselected profile; Van Erlach et al. (US 9,005,101) which discloses a therapy device operated based on measurements taken while a user is lies on a mattress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./
Examiner, Art Unit 3785   

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799